     Case: 5:20-cv-01364-JRA Doc #: 14 Filed: 01/13/21 1 of 1. PageID #: 1178




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


WILDA GRACE LESTER,                          ) CASE NO. 5:20CV1364
                                             )
       Plaintiff,                            ) JUDGE JOHN R. ADAMS
                                             )
    -vs-                                     )
                                             ) MEMORANDUM OF OPINION
COMMISSIONER                                 ) AND ORDER
OF SOCIAL SECURITY,                          )
                                             )
       Defendant.                            )


       On December 11, 2020, the Magistrate Judge in this matter submitted a report and

recommendation (Doc. 13) recommending that the Court VACATE the Commissioner’s decision

and REMAND for further proceedings.

       Fed. R. Civ. P. 72(b) provides that the parties may object to a report and recommendation

within fourteen (14) days after service. No objections have been filed. Any further review by this

Court would be a duplicative and inefficient use of the Court’s limited resources. Thomas v. Arn,

728 F.2d 813 (6th Cir. 1984); Howard v. Sec’y of Health and Human Servs., 932 F.2d 505 (6th

Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

       Accordingly, the report and recommendation of the Magistrate Judge is hereby adopted.

The decision of the Commissioner is hereby VACATED, and this matter is hereby REMANDED

for further proceedings.

       IT IS SO ORDERED.

Dated: January 13, 2021                             /s/ John R. Adams_______________
                                                    JOHN R. ADAMS
                                                    UNITED STATES DISTRICT JUDGE
